Fourth Court of Appeals
                                            San Antonio, Texas
                                       MEMORANDUM OPINION
                                                No. 04-15-00051-CV

                                   IN THE INTEREST OF H.R.S., a Child

                       From the 81st Judicial District Court, Atascosa County, Texas
                                    Trial Court No. 14-01-0013-CVA
                          Honorable Melissa Uram-DeGerolami, Judge Presiding

Opinion by:         Rebeca C. Martinez, Justice

Sitting:            Sandee Bryan Marion, Chief Justice
                    Rebeca C. Martinez, Justice
                    Patricia O. Alvarez, Justice

Delivered and Filed: June 10, 2015

AFFIRMED

           The trial court signed a final Order of Termination terminating Mother’s parental rights to

her three children, A.A.R., L.A.G., and H.R.S. Appellant is the father of H.R.S., who was

approximately two and a half years-old at the time of trial. A.A.R. and L.A.G. have different

fathers. Appellant’s, as well as the other fathers’, parental rights were also terminated in the order. 1

The Texas Department of Family and Protective Services was named managing conservator of all

three children. On appeal, Appellant raises a single issue, complaining that the trial court erred in

naming the Department as H.R.S.’s managing conservator because it would have been better to

name his mother. Appellant contends that the Department plans to place H.R.S. with a foster

parent that she has never met so that she can be adopted along with her sisters.


1
    Both Mother and Appellant signed affidavits voluntarily relinquishing their parental rights to H.R.S.
                                                                                      04-15-00051-CV


       Initially, the Department responds that Appellant cannot raise an issue solely on behalf of

his mother, who did not file a notice of appeal and was not a party to the underlying lawsuit. We

agree that Appellant has no standing to complain of an error that did not harm him. It is well

established that a party on appeal may not complain of errors that do not injuriously affect him or

that merely affect the rights of others. Torrington Co. v. Stutzman, 46 S.W.3d 829, 843 (Tex.

2000); In re P.R., 994 S.W.2d 411, 416-17 (Tex. App.—Fort Worth 1999, pet. dism’d w.o.j.)

(citing Buckholts Indep. Sch. Dist. v. Glaser, 632 S.W.2d 146, 150-51 (Tex. 1982)); see also In re

D.C., 128 S.W.3d 707, 713 (Tex. App.—Fort Worth 2004, no pet.). Because Appellant’s mother

did not appeal the judgment, and because Appellant has not demonstrated how he was harmed by

the appointment of the Department as H.R.S.’s managing conservator, Appellant lacks standing

on appeal to complain of an error affecting his mother’s rights, if any.

       Even if Appellant did have standing, we would nonetheless conclude that the trial court did

not abuse its discretion in naming the Department as managing conservator of H.R.S. See In re

J.A.J., 243 S.W.3d 611, 616 (Tex. 2007) (conservatorship determinations are reviewed for abuse

of discretion and may be reversed only if the decision is arbitrary and unreasonable). Evidence

was presented at trial that Appellant’s mother had visited with H.R.S. only four times during the

course of the case and that she did not request placement of H.R.S. in her home until just before

trial. Appellant’s mother agreed that it could be traumatic for H.R.S. to be separated from her

siblings. Testimony was also presented that the intended foster mother would be able to meet

H.R.S.’s future physical and emotional needs and that she planned to adopt all three siblings.

Further, Mother testified that it would be better for H.R.S. to be placed together with her sisters

than for H.R.S. to be placed with her paternal grandmother because H.R.S. is bonded to her sisters.

In light of this evidence, we cannot conclude that the trial court abused its discretion in appointing



                                                 -2-
                                                                            04-15-00051-CV


the Department as H.R.S.’s managing conservator. Accordingly, we overrule Appellant’s sole

issue on appeal and affirm the judgment of the trial court.

                                              Rebeca C. Martinez, Justice




                                                -3-